Citation Nr: 1011832	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  95-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for a right eye disorder claimed to be a 
result of Department of Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).

In April 1997, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The case was previously before the Board in December 1997, 
July 2003, September 2004, August 2006, and June 2008 when it 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran alleges that he lost vision in his right eye as a 
result of VA medical treatment in 1994.

The Veteran's claim was submitted in 1996, prior to a change 
in the criteria for substantiating a claim under § 1151.  
Specifically, the change in law added a showing of fault on 
the part of VA to the criteria for obtaining compensation for 
an additional disability that arises as a result of VA 
treatment.  As such, the Veteran is only held to the lesser 
standard of showing that an additional disability resulted 
from VA treatment, not that an additional disability resulted 
because of some form of fault on behalf of VA.  In August 
2006 and June 2008 remands, the Board asked that the Veteran 
be sent notice of the correct 38 U.S.C.A. § 1151 criteria 
governing his claim.  

In September 2006, the AMC provided the Veteran with notice 
of the revised standard stating that the Veteran needed to 
make a showing of some form of fault on behalf of VA to 
substantiate his claim.  As this notice incorrectly provided 
the Veteran with the more stringent § 1151 standard, the 
Board again remanded his claim in June 2008 to ask that the 
Veteran be provided with the correct notice under § 1151.  An 
August 2008 letter to the Veteran from the Rating and 
Development Team at the Huntington, West Virginia RO states 
on the first page that for claims filed in 1996, the § 1151 
criteria did not include the element of fault or negligence 
that was added to the amended version of § 1151 and 38 C.F.R. 
§ 3.361.  The attachment to the letter, however, gives the 
revised criteria indicating that the Veteran must make a 
showing of fault on behalf of VA in order to substantiate his 
claim.  Additionally, this letter states that any evidence 
the Veteran submits must be new and material and provides the 
definition of new and material evidence.  The Veteran's 
§ 1151 claim is an original claim that has been pending since 
1996; hence, it was error to provide him with notice of the 
standard of new and material evidence as it is inapplicable 
to his claim.  

In December 2008 and June 2009 the Veteran submitted 
statements that his right eye disability was due to a laser 
malfunction and that he was not trying to say that it was the 
VA doctor's fault.  This evidence indicates that the Veteran 
still does not appear to understand the distinction as to the 
criteria that govern his claim.

The Board has requested several times that the Veteran be 
provided with simple notice of the § 1151 criteria governing 
his claim.  Instead letters from the AMC and the Huntington 
RO have provided him with confusing and inconsistent notice.  
Because of this inadequate development and incorrect notice, 
years of the Veteran's and VA's time have been wasted.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  While the Board 
regrets continuing to delay the Veteran's case, since it 
continues to appear the Veteran does not understand the 
standard that applies to his case and since the instructions 
in prior remands have not been followed, the Board has no 
choice but to remand again to ask that this notice be 
provided to the Veteran.  

In order to ensure that all necessary procedural development 
is completed pursuant to this sixth remand, the Board also 
notes that the Veteran has previously identified treatment at 
Tulane Medical Center for his right eye disorder.  A 
September 2004 remand asked that the AMC request these 
records from the Veteran.  In October 2004, the Veteran 
submitted VA Form 21-4142, Authorization and Consent to 
Release Information to VA; however, most of the writing on 
this form is illegible.  An August 2006 remand asked the AMC 
to again provide the Veteran with an opportunity to complete 
a Form 21-4142 for medical care he received at Tulane Medical 
Center since 1994.  In a September 2006 letter, the AMC asked 
the Veteran to provide VA with any treatment records for 
treatment received for his right eye disorder, particularly 
any treatment within the last 12 months.  This letter did 
not, as the Board's August 2006 remand had requested, ask him 
to provide Form 21-4142 for Tulane Medical Center.  As the 
AMC has also not followed the Board's instructions regarding 
this requested procedural development and such records may be 
relevant to the Veteran's claim, the Board again requests 
that the AMC send the Veteran a letter asking him to complete 
a Form 21-4142 for medical care received at Tulane Medical 
Center since 1994.

In its September 2004 remand, the Board asked that the 
Veteran's claims file be forwarded to a VA medical examiner 
to review and provide comments as to whether it is at least 
as likely as not that the Veteran's right eye disorder was 
caused by VA medical treatment.  The remand specified that 
the claims file needed to be provided to the VA examiner.  In 
February 2005, a VA examiner opined that the Veteran's right 
eye disorder was not caused by VA medical treatment and was a 
result of his underlying diabetes which caused a hemorrhage 
between visits of October 1994 and January 1995.  This 
opinion indicates that at least some of the Veteran's records 
were likely reviewed; however, it is unclear whether the 
Veteran's entire claims file was reviewed.  Also, while this 
opinion contains some rationale, it does not discuss any 
evidence that may be favorable to the Veteran's claim.  For 
example, a September 1999 private treatment record indicates 
that the Veteran's right eye has several laser burns.  The 
February 2005 opinion does not address the impact, if any, of 
these noted laser burns on the Veteran's right eye disorder.  
Additionally, since the February 2005 opinion, a November 
2006 VA treatment record has been added to the record that 
states "blind OD due to laser malfunction."  Given that the 
most recent VA opinion does not contain a complete rationale 
and does not clearly consider pertinent evidence of record, 
the Board finds that another opinion should be obtained on 
remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(finding that a medical opinion that does not provide 
sufficient detail and rationale to allow the Board to make a 
fully informed decision on a claim is inadequate).

The Board notes that in June 2009 written argument, the 
Veteran's representative stated that as part of the statutory 
duty to assist, the Board must determine whether quality 
assurance records exist or have been considered if they do 
exist.  There is no indication in the record that quality 
assurance records were ever created for the incident 
described by the Veteran; however, the Board notes that even 
if such records were created, the alleged incident occurred 
in 1994, about sixteen years ago.  It is VA's established 
policy to destroy quality assurance records after three 
years.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) 
(citing VHA Records Control Schedule 10-1, at XXXIII-1, 
XXXIII-2 (Feb. 14, 2002)).  Hence, even if quality assurance 
records had been created in 1994, they would have been 
destroyed many years ago.  It is also notable that, with some 
exceptions, records created by VA as part of a quality 
assurance program "are confidential and privileged and may 
not be disclosed to any person or entity."  38 U.S.C.A. 
§ 5705(a).  As any request for quality assurance records 
would be futile, the Board will not ask the RO to take any 
action regarding such records. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice of the 
criteria for substantiating a claim of 
entitlement to compensation under § 1151 
for claims filed prior to October 1, 1997 
under 38 C.F.R. § 3.358.  Ensure that the 
letter and any enclosures do not contain 
notice of the fault element that was added 
with the 1996 amended Section 1151 and new 
38 C.F.R. § 3.361.  Perform all necessary 
development resulting from any response(s) 
received from the Veteran.  
2.	Provide the Veteran with a Form 21-4142 
and again inform him of the need to 
complete the document so that VA can 
obtain any copies of records of treatment 
that he has received at Tulane Medical 
Center since 1994.  Notify the Veteran 
that a completed Form 21-4142 should be 
legible and should include the name and 
address of the treating physician as well 
as the dates that medical care was 
rendered to the Veteran.  The letter 
should inform the Veteran that if he has 
difficulty completing Form 21-4142, he 
should contact his representative for 
assistance.  Obtain complete records of 
all such treatment and evaluations from 
any source(s) identified by the Veteran.

3.	Refer the file to the same examiner who 
provided an opinion in February 2005, if 
that examiner is available.  If the 
February 2005 examiner is not available, 
then refer the matter to another VA eye 
examiner.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner is asked to 
provide an opinion on the following 
question:

A)  Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's right eye disorder was caused by 
VA medical treatment?

The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the Veteran's 
medical record.  Specifically, the 
examiner's opinion should comment on the 
September 1999 private treatment record 
indicating right eye laser burns and the 
November 2006 VA record that states 
"blind OD due to laser malfunction."  

4.	When the requested development has been 
completed, review the claim on the basis 
of any additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this Remand is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


